Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 1 of 11




                       Exhibit B
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 2 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 3 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 4 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 5 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 6 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 7 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 8 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 9 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 10 of 11
Case 20-11548-CSS   Doc 363-2   Filed 08/04/20   Page 11 of 11
